Spoítojrd, J.
We prefer to pass the details of this record in silence.
*412It will suffice to say that they illustrate the wisdom of that Article in our Code, which strikes with nullity the marriage of a free white person with a person of color. C. C. 95.
Whatever validity might be attached in Prance to tho singular marriage contract, and subsequent unnatural alliance there celebrated between the plaintiff and the deceased testatrix, it is plain that, under the facts in evidence, the Courts of Louisiana cannot give effect to these acts, without sanctioning an evasion of the laws, and setting at naught tho deliberate policy of tho State.
The history of the relations between those parties, since they returned to their Louisiana domicil, furnishes another reason for a summary dismissal of tho plaintiff’s demand. C. C. 152.
Judgment affirmed with costs.